DETAILED ACTION
This office action requires both:
a restriction between method/device as discussed in sections 2-7 and 
an election of species discussed in sections 8-15.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claim(s) 1-11, drawn to a method, classified in H01L 2224/80896
II.	Claim(s) 12-20, drawn to a device, classified in H01L 27/11582

The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the device of II can be made by a process other than that of I, such as by not bonding a second substrate with a second interconnect level to the first substrate, but rather building up all of the elements of claim 12 directly only on a first substrate.

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above 
The claims to the different groups require a different field of search, e.g. searching different class/subclass combinations and employing different search strategies and search queries, specifically to find the different features listed in the previous numbered section.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable 

This application contains claims directed to the following patentably distinct species:
A. The embodiment wherein 995 is formed inside the deep well 455, wherein the trenches 994 formed in an array of square holes (see Figs. 9B-9C) 
B. The embodiment wherein 995 is formed ouside the deep well 455, wherein the trenches 994 formed in an array of square holes (see Figs. 9D-9E)
C. The embodiment wherein 995 is formed inside the deep well 455, wherein the trenches 994 formed in an array of elongated rectangular holes (see Figs. 9F) 
D. The embodiment wherein 995 is formed ouside the deep well 455, wherein the trenches 994 formed in an array of elongated rectangular holes (see Figs. 9F)
E. The embodiment wherein 995 is formed inside the deep well 455, wherein the trenches 994 formed as concentric “bulls-eye-type” rings (see Figs. 9G) 
F. The embodiment wherein 995 is formed ouside the deep well 455, wherein the trenches 994 formed as concentric “bulls-eye-type” rings (see Figs. 9G)

The specification makes clear in para 124-125 that the shapes of 994 may be chosen as squares, rectangles, or rings, and that this choice only refers to 994 itself (and thus is it interpreted that these shapes may exist regardless of whether 995 is within the deep well or outside of it. Hence, species C-F are specified as they are above, though there is no explicit drawing showing all elements simultaneously).

The species are independent or distinct because each has a distinct shape of 994, and/or location of 995 inside or outside of the deep trench.


Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, most claims except perhaps claim 7 appear to be generic to species A-F.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The claims to the different groups require a different field of search, e.g. searching different class/subclass combinations and employing different search strategies and search queries, specifically to find the different features listed two numbered sections above.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Parendo, whose can be contacted by phone at (571) 270-5030 or directly by fax at (571) 270-6030.  The examiner can normally be reached Monday through Friday from 9 am - 5 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker, can be reached at (303) 297-4722.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/Kevin Parendo/Primary Examiner, Art Unit 2819